In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of a claim for uninsured motorist benefits, Debra Zampino appeals from an order of the Supreme Court, Nassau County (Galasso, J.), dated January 29, 2008, which directed a hearing to determine the petitioner’s subrogation rights.
*1151Ordered that the appeal from the order is dismissed, without costs or disbursements.
The appeal from the order must be dismissed, as no appeal lies as of right from an order which directs a hearing to aid in the disposition of a motion and leave to appeal has not been granted (see Hochhauser v Electric Ins. Co., 46 AD3d 174, 185 [2007]), and, in any event, the order was superseded by an order of the same court entered August 8, 2008 (see Matter of Metlife Auto & Home v Zampino, 65 AD3d 1151 [2009] [decided herewith]). Mastro, J.P., Dickerson, Eng and Hall, JJ., concur. [See 18 Misc 3d 1123(A), 2008 NY Slip Op 50177(U).]